

117 HR 2078 IH: Social and Economic Equity Promotion Act
U.S. House of Representatives
2021-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2078IN THE HOUSE OF REPRESENTATIVESMarch 19, 2021Mr. Meeks introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Congressional Budget and Impoundment Control Act of 1974 to establish the Division of Social and Economic Equity in the Congressional Budget Office, and for other purposes. 
1.Short titleThis Act may be cited as the Social and Economic Equity Promotion Act.  2.Establishment of the Division of Social and Economic Equity (a)In generalSection 201 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 601) is amended— 
(1)by redesignating subsections (b) through (g) as subsections (c) through (h), respectively; and (2)by inserting after subsection (a) the following new subsection: 
 
(b)Division of Social and Economic EquityThere is established in the Office the Division of Social and Economic Equity to carry out the equity analyses required by section 402.. (b)Analyses of equity impactSection 402 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 653) is amended— 
(1)by redesignating paragraph (3) as paragraph (4); (2)in paragraph (2), by striking and; 
(3)by inserting after paragraph (2) the following new paragraph:   (3)as the chair or ranking member of the Committee on the Budget of the House of Representatives determines appropriate, an analysis carried out by the Division of Social and Economic Equity of the impact on equity resulting from the enactment of such bill or resolution in the fiscal year in which it is to become effective and in each of the 4 fiscal years following such fiscal year, together with the basis for each such analysis; and; and 
(4)in the last sentence, by striking and and inserting analysis, and.  (c)DefinitionsSection 3 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 622) is amended by adding at the end the following: 
 
(12)The term equity means the consistent and systematic fair, just, and impartial treatment of all individuals, including individuals who belong to underserved communities that have been denied such treatment, such as Black, Latino, and Indigenous and Native American individuals, Asian Americans and Pacific Islanders and other individuals of color, members of religious minorities, lesbian, gay, bisexual, transgender, and queer individuals, individuals with disabilities, individuals who live in rural areas, and individuals otherwise adversely affected by persistent poverty or inequality. (13)The term underserved communities means populations that share a particular characteristic, including with respect to geographic area, that have been systematically denied a full opportunity to participate in aspects of economic, social, and civic life, including populations of individuals described in paragraph (12). . 
(d)ReportNot later than 6 months after the date of enactment of this Act, the Director of the Congressional Budget Office shall, in consultation with the Select Committee on Economic Disparity and Fairness in Growth of the House of Representatives, submit a report to each House of Congress of how the Office plans to carry out the equity analyses required by section 402 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 653), as amended by this Act. (e)Effective dateThe amendments made by this Act shall take effect 6 months after the date the report required by subsection (d) is submitted to both Houses of Congress.   
